DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 7-9 and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Number 7,712,799 to Peng.
Peng discloses a lock assembly for a door (column 1, lines 6-12), comprising: a lock body (figure 2) having a housing (2); a first deadbolt (3) operatively coupled with a first actuator (1, 12, 13; figures 7-9; column 4, lines 13-52) supported in the housing, said first deadbolt supported for linear movement between a retracted position and an extended position and biased toward the extended position by a spring force of a spring (20) mounted in the housing; and a trigger mechanism (25) mounted on the door for engagement with a door jamb (column 4, line 53-64) upon closing of the door, said trigger mechanism in direct contact with the deadbolt and adapted to hold the deadbolt in the retracted position when the door is open in opposition to said spring force, and to permit movement of the deadbolt to the extended position upon contact of the trigger mechanism with the doorjamb (column 4, line 53-64), as in claim 1.
	Peng also discloses a bolt locking arm (81) operatively coupled to the deadbolt and supported in the housing for movement between an unlocked position permitting movement of the deadbolt from the extended position to the retracted position and a locked position preventing movement of the deadbolt from the extended position to the retracted position, wherein movement of the deadbolt from the retracted position to the extended position causes pivoting of the bolt locking arm from the unlocked position to the locked position (column 4, lines 40-52), as in claim 2.
	Peng additionally disclose the trigger mechanism comprises a base plate (22) and an upper plate (21) connected in spaced apart and parallel relation, a locking plate (253) received between the base plate and the upper plate and pivotable between an upper position and a lower position, and a trigger plate (254), adapted to cause pivoting of the locking plate from the upper position to the lower position in response to engagement of the trigger plate with the doorjamb (column 4, line 53-64), said base plate, upper plate and locking plate respectively provided with apertures for slidingly receiving the deadbolt therein, wherein in the upper position of the locking plate the deadbolt is held in the retracted position by engagement with an edge of the aperture of the locking plate and in the lower position of the locking plate movement of the deadbolt through the apertures from the retracted to the extended position is permitted (column 4, line 53-64), as in claim 7, wherein means for adjusting a distance between the trigger plate and the locking plate at which the trigger plate engages the locking plate in response to engagement of the trigger plate with the door jamb (varying distance between 254 and upper end of 25), as in claim 8, as well as a second deadbolt (6) supported in the housing for movement between a retracted position and an extended position, said first and second deadbolts being coupled for simultaneous movement between their respective retracted and extended positions, and so coupled that movement of the second deadbolt from its retracted position to its extended position is blocked when the first deadbolt is held in its retracted position (column 4, line 40-64), as in claim 9.

Peng further discloses a lock assembly (figure 2), comprising: a lock body (figure 1) comprising a housing (1 and 2); first and second deadbolts (3 and 6) operatively coupled with respective first and second actuators (1, 12, 13; figures 7-9; column 4, lines 13-52) supported in the housing, said first and second deadbolts supported for linear movement between respective retracted and extended positions and coupled for simultaneous movement between the respective retracted and extended positions and so coupled that movement of the second deadbolt from the retracted to the extended position is blocked when the first deadbolt is held in its retracted position; a spring (20) mounted in the housing and biasing the first deadbolt toward its extended position; and a trigger mechanism (25) mounted on the door for engagement with a door jamb (column 4, line 53-64) upon closure of the door, said trigger mechanism in direct contact with one of the second and first deadbolt (via engagement between 32 and 253) and adapted to hold the one of the second and first deadbolt in the retracted position in opposition to a spring bias (from aforementioned spring) when the door is open, and to permit movement of the one of the second and first deadbolt to the extended position upon engagement of the trigger mechanism with the doorjamb (column 4, line 53-64), as in claim 11.

Claim(s) 1-6 and 9-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Number 6,217,087 to Fuller.
Fuller discloses a lock assembly for a door (12, 14), comprising: a lock body (figures 2, 3) having a housing (51); a first deadbolt (158) operatively coupled with a first actuator (172) supported in the housing, said first deadbolt supported for linear movement between a retracted position and an extended position and biased toward the extended position by a spring force of a spring (194, column 10, lines 37-52) mounted in the housing; and a trigger mechanism (64) mounted on the door for engagement with a doorjamb (column 2, lines 36-64) upon closing of the door, said trigger mechanism in direct contact (via 154) with the deadbolt and adapted to hold the deadbolt in the retracted position when the door is open in opposition to a said spring force, and to permit movement of the deadbolt to the extended position upon contact of the trigger mechanism with the door jamb, as in claim 1.
Fuller also discloses a bolt locking arm (60) operatively coupled to the deadbolt and supported in the housing for movement between an unlocked position permitting movement of the deadbolt from the extended position to the retracted position and a locked position preventing movement of the deadbolt from the extended position to the retracted position, wherein movement of the deadbolt from the retracted position to the extended position causes pivoting of the bolt locking arm from the unlocked position to the locked position (column 6, line 53-column 7, lines 4), as in claim 2, wherein an inner spindle cam (510 of inner handle; figure 11; column 13, lines 7-52) rotatably supported in the housing and coupled to the deadbolt and the bolt locking arm so that rearward rotation of the inner spindle cam with respect to a front side of the housing causes pivoting of the bolt locking arm from the locked position to the unlocked position and movement of the deadbolt from the extended position to the retracted position (column 13, lines 29-39), as in claim 3, and an outer spindle cam (510 of outer handle; figure 11; column 13, lines 7-52) rotatably supported in the housing independently of the inner spindle cam and coupled to the deadbolt and the bolt locking arm so that rearward rotation of the outer spindle cam with respect to the front side of the housing causes pivoting of the bolt locking arm from the locked to the unlocked position and movement of the deadbolt from the extended position to the retracted position (column 13, lines 29-39), as in claim 4, as well as a bolt locking arm actuator (182) pivotally supported in the housing and coupled to the bolt locking arm, the bolt locking arm actuator adapted to pivot in response to engagement by a cam (520) of a key cylinder (50) securely positioned in an opening in a side wall of the housing thereby cause pivoting of the bolt locking arm from the locked to the unlocked position, as in claim 5, and where the inner spindle cam is coupled with the bolt locking arm by a bolt locking arm actuator (106) extending in vertical direction of the lock body and a locking slider (74), said bolt locking arm actuator having a top end and a bottom end and being pivotally supported in the housing with the top end and coupled to the bolt locking arm between the top and bottom end, said locking slider being mounted on the bottom end and slidably supported in the housing for movement in a horizontal direction, wherein the rearward rotation of the inner spindle cam causes sliding of the locking slider in the direction of the front side of the housing, and corresponding pivoting of the bolt locking arm actuator in the direction of the front side of the housing and movement of the bolt locking arm from the locked position to the unlocked position (column 13, lines 29-39), as in claim 6.
Fuller further discloses a second deadbolt (lower 158) operatively coupled with a second actuator (lower 172) supported in the housing, said second deadbolt supported for linear movement between a retracted position and an extended position, said first and second deadbolts being coupled for simultaneous movement between their respective retracted and extended positions, and so coupled that movement of the second deadbolt from its retracted position to its extended position is blocked when the first deadbolt is held in its retracted position (column 6, lines 53-column 7, line 4), as in claim 9, as well as a third deadbolt (56) operatively coupled with a third actuator (74) supported in the housing, said third deadbolt supported for linear movement between a retracted and an extended position, said first, second and third deadbolts being coupled for simultaneous movement between their respective retracted and extended positions, and so coupled that movement of the second and third deadbolts from their respective retracted positions to their extended positions is blocked when the first deadbolt is held in its retracted position (as shown in figures 3 and 5), as in claim 10.

Fuller additionally discloses a lock assembly, comprising: a lock body (figures 2, 3) having a housing (51); first and second deadbolts (upper and lower 158; figure 1) operatively coupled with respective first and second actuators (172) supported in the housing, said first and second deadbolts supported for linear movement between respective retracted and extended positions and coupled for simultaneous movement between the respective retracted and extended positions and so coupled that movement of the second deadbolt from the retracted to the extended position is blocked when the first deadbolt is held in its retracted position; a spring mounted (194) in the housing and biasing the first deadbolt toward its extended position (column 10, lines 37-52); and a trigger mechanism (64) mounted on the door for engagement with a doorjamb upon closure of the door, said trigger mechanism in direct contact (via 154) with one of the second and first deadbolt and adapted to hold the one of the second and first deadbolt in the retracted position in opposition to a spring bias when the door is open, and to permit movement of the one of the second and first deadbolt to the extended position upon engagement of the trigger mechanism with the door jamb, as in claim 11.
Fuller also discloses a third deadbolt (56) operatively coupled with a third actuator (74) supported in the housing, said third deadbolt supported for linear movement between a retracted and an extended position, said first, second and third deadbolts being coupled for simultaneous movement between their respective retracted and extended positions, and so coupled that movement of the second and third deadbolts from their respective retracted positions to their extended positions is blocked when the first deadbolt is held in its retracted position (as shown in figures 3 and 5), as in claim 12, as well as the first, second and third deadbolts are coupled to each other by a gear member (106, 182) rotatably supported in the housing, wherein rotation of the gear member in a CW direction causes movement of the deadbolts from their respective extended positions to their retracted positions and CCW rotation of the gear member causes movement of the first, second and third deadbolts from their respective retracted positions to their extended positions (respective rotations of 174 in clockwise and counterclockwise directions cause actuation of the lock assembly), as in claim 13.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  The inclusion of the limitation that the deadbolt is supported for linear movement caused reconsideration of the previously applied reference, and a new rejection in view of Peng was established; additionally, the removal of the trigger mechanism not being separate or remote from the lock body caused a new rejection in view of Fuller.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The following patents are cited to further show the state of the art with respect to lock assemblies with deadbolts and trigger mechanisms:
U.S. Patent Number 11,377,887 to Cote et al.; U.S. Patent Number 9,567,782 to Raatikainen; U.S. Patent Number 7,431,354 to Raatikainen; U.S. Patent Number 4,561,684 to Marotto; U.S. Patent Application Publication Number 2021/0062544 to Lien; U.S. Patent Application Publication Number 2020/0199922 to Cote et al.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BOSWELL whose telephone number is (571)272-7054. The examiner can normally be reached M-R: 9-4; F 9-12.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571) 272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTOPHER J BOSWELL/ Primary Examiner, Art Unit 3675                                                                                                                                                                                                        



CJB /cb/
August 18, 2022